Case 2:10-cv-02495-CKD Document 201 Filed 11/12/19 nod LL ED

 

 

 

 

 

 

 

NOV 1 22019
UNITED STATES DISTRICT COURT EASTERN OSE EEO
EASTERN DISTRICT OF CALIFORNIA TR —
BEFORE THE HONORABLE CAROLYN K. DELANEY
DIONNE SMITH-DOWNS, et al, No. 2:10-cv-2495-CKD
Plaintiff,
V. JURY NOTE ep
ERIC AZARVAND, et al.,
Defendant.
/ FOR COURT USE ONLY
DATE:
DATE: __// [12 [19 TIME: —
TIME: Li S74
The jury has reached a unanimous verdict: YES NO xX

The jury has the following question(s) and/or following request(s):

 

We Lire DEADLOCKEED ON QUESTIONS [282
OF Veroict form

 

 

 

 

Juror/Foreperson Name
